ACCEPTED
                                                                                         01-14-01026-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    7/22/2015 3:30:21 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                             NO. 01-14-01026-CV

                                                                        FILED IN
                           IN THE COURT OF APPEALS               1st COURT OF APPEALS
                        FOR THE FIRST DISTRICT OF TEXAS              HOUSTON, TEXAS
                                                                 7/22/2015 3:30:21 PM
                                 AT HOUSTON
                                                                 CHRISTOPHER A. PRINE
                                                                         Clerk


                ENSIGN SERVICES, L.L.C. (f/k/a FE
            SERVICES, L.L.C.), FE SERVICES HOLDINGS
                  INC., AND JAMES STEWART,

                                                   Appellants,

                                      v.

                             MARC JAN LEVESCONTE,

                                                  Appellee.


                               On Appeal From The
                        rd
                     333 District Court of Harris County, Texas
                              Cause No. 2009–04966


      APPELLEE’S UNOPPOSED SECOND MOTION FOR EXTENSION
               OF TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE FIRST COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), Appellee, Mac Jan Levesconte,

files this Unopposed Second Motion to Extend Time to File Appellee’s Brief.

       Appellee’s response brief is currently due on August 11, 2015.




HOU 408361334v1
                                           1
       Appellee requests a 30-day extension of time to file Appellee’s brief, making

the brief due on September 10, 2015. This is the second request for extension of time

to file Appellee’s brief.

       Appellee seeks this extension of time to be able to resolve or narrow the issues

for the appeal. This request is not sought for delay but so that justice may be done.

       The undersigned has conferred with opposing counsel, and she has indicated

that her client does not oppose this motion.

                              PRAYER FOR RELIEF

       For the reasons set forth above, Appellee respectfully requests that this Court

grant this Unopposed Second Motion to Extend Time to File Appellee’s Brief and

extend the Deadline for Filing Appellee’s Brief up to and including September 10,

2015. Appellee hereby requests all other relief to which he may be entitled.




HOU 408361334v1
                                           2
                      Respectfully submitted,

                            /s/ Shira R. Yoshor
                      Shira R. Yoshor
                      State Bar No. 00788730
                      Greenberg Traurig, LLC
                      1000 Louisiana St., Suite 1700
                      Houston, Texas 77002
                      713-374-3613
                      713-754-7853 (fax)
                      yoshors@gtlaw.com

                      Thomas R. Phillips
                      State Bar No. 00000102
                      Baker Botts, LLP
                      98 San Jacinto Blvd., Suite 1500
                      Austin, Texas 78701
                      512-322-2565
                      512-322-8363 (fax)
                      tom.phillips@bakerbotts.com

                      Lloyd E. Kelley
                      State Bar No. 11203180
                      The Kelley Law Firm
                      2726 Bissonnet, Suite 240, PMB 12
                      Houston, Texas 77005
                      281-492-7766
                      281-652-5973 (fax)
                      Kelley@lloydkelley.com

                      Michelle S. Stratton
                      Smyser, Kaplan & Vaselka, LLP
                      State Bar No. 24085606
                      700 Louisiana, Suite 2300
                      Houston, Texas 77002
                      713-221-2300
                      713-221-2320
                      mstratton@skv.com

                      Counsel for Appellee
                      Marc Jan Levesconte
HOU 408361334v1
                  3
                        CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Appellants on July 17, 2015

regarding this motion and that Appellants are not opposed to this motion.


                                                        /s/ Shira R. Yoshor
                                                        Shira R. Yoshor



                            CERTIFICATE OF SERVICE

       This is to certify that on July 22, 2015, a true and correct copy of the above
 notice was served on the following counsel of record by email:
 Emma Mata                                    Lloyd E. Kelley
 Seyfarth Shaw LLP                            The Kelley Law Firm
 700 Milam St., Suite 1400                    2726 Bissonnet, #240
 Houston, Texas 77002                         Houston, Texas 77005
 Wanda McKee Fowler                           Thomas R. Phillips
 Wright & Close LLP                           Baker Botts L.L.P.
 Three Riverway, Suite 600                    98 San Jacinto Blvd.
 Houston, Texas 77056                         Suite 1500
                                              Austin, Texas 78701
 James M. Harris
 Seyfarth Shaw LLP                            Michelle S. Stratton
 2029 Century Park East 3500                  Smyser, Kaplan & Vaselka, L.L.P.
 Los Angeles, California 90067                700 Louisiana, Suite 2300
                                              Houston, Texas 77002
 Dawn R. Solowey
 Seyfarth Shaw LLP
 Two Seaport Lane, Suite 300
                                           Attorneys for Appellee
 Boston, Massachusetts 02210
 Attorneys for Appellants
                                                /s/       Shira R. Yoshor
                                                      Shira R. Yoshor




HOU 408361334v1
                                          4